IN THE COURT OF APPEALS OF TENNESSEE

                                  MIDDLE SECTION

                           AT NASHVILLE, TENNESSEE


E. SHARON SANFORD,                         )
     Plaintiff/Appellant,                  )             APPEAL NO.
                                           )             01-A-01-9606-CV-00251
v.                                         )
                                           )
METROPOLITAN GOVERNMENT OF )
NASHVILLE and DAVIDSON COUNTY; )                         DAVIDSON CIRCUIT
CORY McCLELLAN, individually, and in )                   NO. 93C-260
his official capacity; and CHARLES         )
STEVENS, individually, and in his official )
capacity,
       Defendants/Appellees.
                                           )
                                           )
                                                                 FILED
                                                                 February 12, 1997

                                                                Cecil W. Crowson
                                         ORDER                 Appellate Court Clerk



       Plaintiff/appellant, Sharon E. Sanford, has filed a petition to rehear. Mrs.
Sanford limited her petition to a rehearing of the fifth issue of her appeal which she
claims this court failed to address in its opinion. Mrs. Sanford is correct. Therefore,
we grant the petition to rehear.


       Mrs. Sanford's fifth issue was: “Did the trial court abuse its discretion by
awarding Mrs. Sanford only 20% of the discretionary costs she sought for prosecuting
her lawsuit against the Metro Government, when no objection was raised to the
reasonableness of the expenses?” Both parties had an opportunity to fully argue this
issue prior to the filing of this court's opinion. Thus, it is the opinion of this court that
no further briefing or argument is necessary.


       Discretionary costs “are allowable only in the court's discretion.” Tenn. R. Civ.
P. 54.04(2); see Lock v. National Union Fire Ins. Co., 809 S.W.2d 483, 490 (Tenn.
1991). In this case, the court ordered Metro to pay twenty percent of Mrs. Sanford's
discretionary costs because the court had allocated twenty percent of the fault to
Metro. It is the opinion of this court that the trial court did not abuse its discretion
when it awarded discretionary costs based on Metro's percentage of fault.
Nevertheless, we must modify the judgment of the trial court because we reversed the
trial court's allocation of fault in the 24 January 1997 opinion. In our opinion, this
court concluded the trial court should have allocated eighty percent of the fault to
Metro. Thus, it is the opinion of this court that Metro should be liable for eighty
percent of Mrs. Sanford's discretionary costs.


      Therefore, it is hereby ordered that the petition to rehear be granted and that the
trial court enter an order assessing Metro with eighty percent of Mrs. Sanford's
discretionary costs.


      Enter this the ___ day of February 1997.




                                               __________________________________
                                               HENRY F. TODD, PRESIDING JUDGE
                                               MIDDLE SECTION



                                               __________________________________
                                               SAMUEL L. LEWIS, JUDGE



                                               __________________________________
                                               BEN H. CANTRELL, JUDGE